Citation Nr: 0336293	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  94-29 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for epididymitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1981 to April 1988.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1992 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, which denied 
service connection for hypertension and for migraine 
headaches, and from a July 1993 decision which denied service 
connection for epididymitis, and granted service connection 
for asthma, rated 10 percent.  The claims file has since been 
transferred to the RO in Winston-Salem, North Carolina, 
pursuant to the veteran's relocation.  In May 1997 and in 
April 2002, the veteran appeared for a personal hearing 
before the undersigned in Washington, DC.  Transcripts of 
those hearings are of record.  

This case was previously before the Board in May 2002, when 
the Board denied service connection for migraine headaches, 
hypertension, and epididymitis (the issue of entitlement to a 
rating in excess of 10 percent for asthma is no longer before 
the Board as the Board, in the May 2002 decision, granted an 
increased rating of 30 percent for the service-connected 
asthma).  The veteran appealed the denial of service 
connection for migraine headaches, hypertension, and 
epididymitis to the United States Court of Appeals for 
Veterans Claims (Court).  By an Order issued in June 2003, 
the Court vacated that part of the May 2002 Board decision 
which denied service connection for migraine headaches, 
hypertension, and epididymitis; and remanded those matters 
for readjudication consistent with the considerations 
discussed in the Order.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003) the Board may not provide VCAA 
notice on its own.  

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA), 345 F.3d 1334 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. 
§  5103(b)(1).  

Here, a review of the record indicates that the veteran has 
not received adequate notification of the VCAA and 
implementing regulations.  A February 2001 letter from the RO 
generally notified the veteran of the changes in VA "duty-
to-assist" requirements brought about by the VCAA and 
implementing regulations.  However, the letter was relatively 
cursory in nature, it did not specifically refer to the VCAA 
and implementing regulations, and it did not notify the 
veteran of what was needed to establish service connection 
migraine headaches, hypertension, and epididymitis, or of 
what the evidence showed.  Hence, VCAA notice sufficient to 
meet the guidelines of Quartuccio and PVA, supra, has not 
been provided.  Under the Court and Federal Circuit cases 
cited above, the Board has no recourse but to remand the case 
for correction of notice deficiencies.  

Accordingly, this case is REMANDED to the RO for the 
following:


1.  The RO must review the claims file 
and ensure that all VCAA notice 
requirements are satisfied in accordance 
with the decisions of the U.S. Court of 
Appeals for Veterans Claims in 
Quartuccio, supra, and of the Federal 
Circuit in DAV and PVA, supra, 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The veteran should be specifically 
notified of what he needs to establish 
service connection for migraine 
headaches, hypertension, and 
epididymitis; of what the evidence shows; 
and of his and VA's respective 
responsibilities in evidence development.  

2.  The RO should then review the claims 
on appeal.  If either remains denied, the 
RO should provide the veteran and his 
representative an appropriate 
supplemental statement of the case and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




